Title: From James Madison to Benjamin Rush, 20 March 1790
From: Madison, James
To: Rush, Benjamin


Dear SirN. York March 20. 1790
I recd. your favor of the 10th. instant some days ago. Altho’ I feel the force of many of your remarks, I can not embrace the idea to which they lead. It would not be consistent with the view I have taken of the subject; nor indeed promise any chance of success agst. the present politics of the House.
The Petitions on the subject of Slavery have employed more than a week, and are still before a Committee of the whole. The Gentlemen from S. Carolina & Georgia are intemperate beyond all example and even all decorum. They are not content with palliating slavery as a deep-rooted abuse, but plead for the lawfulness of the African trade itself—nor with protesting agst. the object of the Memorials, but lavish the most virulent language on the authors of them. If this folly did not reproach the public councils, it ought to excite no regret in the patrons of Humanity & freedom. Nothing could hasten more the progress of those reflections & sentiments which are secretly undermining the institution which this mistaken zeal is laboring to secure agst. the most distant approach of danger.
A British Packet arrived a day or two ago, but I do not find that she throws much light on the affairs of Europe. Those of France do not go backward, but they go forward so slowly as to beget apprehensions for the event. I am Dear Sir Yrs. very respectfully,
Js. Madison Jr
